Case 2:18-cv-04796-JS-AYS Document 25 Filed 03/09/20 Page 1 of 3 PageID #: 587




                                                             filed
                                                         'N CLERK'S OFFICE
                                                    U.S. DISTRICT COURT E.D.N.Y
                                                    ^     MAR 0 9 2020 *
                                                    LONG ISLAND OFFICE
 March 5/ 2020



 The Honorable Joanna Seybert
 United States District Court
 loo F.ederal Plaza
 Central IslipL    NY   117.22

 RE:    CV 18-4796 (JS) (AYS)


 OBJECTIONS TO RECOMMENDATION OF ANNE Y. SHIELDS
 UNITED STATES MAGISTRATE JUDGE



 To the Honorable Joanna Seybert:
 I received the Magistrate's Report & Recommendations/
 postmarked Februdary 21/ 2020. I did not receive.this
 until March 1/ 2020 as I was ou;t of state.         Therefore/
 I am.requesting a. 30 day extension to submit objections
 to the Magistrate's Report & Recommendations from
 today, March 5, 2020.

 Sincerely/


 William E. Cuthbert
 183 Hog Creek Rd-
 East Hampton NY 11937

 cc:    Mark Radi/ Esq.
        Anne Y. Shields./ United States Magistrate Judge

Note:    enclosure of letter to Mark Radi, Esq. indicating
         that Joseph Giannini my former attorney has
         given him my complete file concerning this case.




                                               S^CEWED
                                               MAR 0 9 2020
                                            edny prose office
Case 2:18-cv-04796-JS-AYS Document 25 Filed 03/09/20 Page 2 of 3 PageID #: 588




 June 4,2019



 Mark a. Radi Esq.
 179 Westbury Avenue
 Carle Place,New York 11514
    __          _         OPPOSITION BXHffirrS


 Re: William E. Cuthbert v. Town of East Hampton, Police Officer Frank Trotta
 and Police Officer Barry Johnson
 Docket No. 18 Civ.4796(JS)(AYS)


 Counsel:

 I know for ceH^,"on Jahu^ 24, 2018, Jos^h Giammu'lEsqrgave^
 complete file concerning my imderlying criminal case.

 You copied the file and mailed it back to Mr. Giannini.

 For certain, you have all the Exhibits relevant to my Opposition.

 Sincerely,

 Pro Se Plaintiff


 William Cuthbert
William Cuthbert
183 Hog Creek Rd.
East Hampton NY    11937
                                                                                          •"■W.

                                                                                                       juniper berry

                                                                             (7

                                                                     it



                                                                %          '. 0

                                                                           ' (7?
                                                                    7-^
                           The   Honorable
                           United States _   ^                        V,


                           100 Federal Pj^aza
                                           '  ^
                                                                           -7
                           Central Islipl NY '^^722
                                                                             r")




                                 i1TSS-a^SBOO         hlhf^ll^lihlhnl''*illi'""Hhhm^"fli''"ilf'h'hWI
 t-iv, k".
                                                                                                               4796-JS-AYS Document 25 Filed 03/09/20 Page 3 of
